DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 JANUARY 2022 has been entered. 
Status of Claims
Current pending claims with the RCE are Claims 12-14, 16-19 and 21-23. 
Interview
On 01 FEBRUARY 2022, Applicant’s representative, Mr. Nick Mattingly, and the Examiner conducted an interview to discuss the amendment to the claim filed with the RCE.  Now that the invention further includes language of ‘configured to’ for the controller, the Examiner has updated the search.   
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the amendment to the claims filed with the RCE on 18 JANUARY 2022, Applicant has positively recited the controller language to perform tasks associated with Figure 3 in the instant invention, including controlling the syringe pump to suction and discharge certain amount to properly wash the dispensing mechanism.  In each of the detergent suction operations performed, 
The Examiner has updated the search and has taken into consideration the configured to language of the controller.  While the applied reference to TAKAYAMA discloses much of the structural language of the analyzer, the reference does not teach the controller language ‘configured to’.  Upon further review of the controller language and updating the search, the automatic analyzer with a controller configured to perform a specified series of step for a probe washing is not found or suggested in the prior art or upon further search by the Examiner.   
Claims 12-14, 16-19 and 21-23 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MR. NICHOLAS MATTINGLY on 09 FEBRUARY 2022.
The application has been amended as follows: 
In Claims 13-18, the instance of ‘programmed to’ has been changed to ‘configured to’. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797